DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments/remarks filed 08/02/2022 (pages 8-14) regarding rejection of claims under 35 USC § 102 and 103 have been fully considered but they are not persuasive.
Applicant arguments 
Argument # 1: (Summary of pages 8-9 – Examiner emphasis – Bold)
Applicant argues that Whitlock describes harvesting certain system-level data concerning the new node. The cited portions of Whitlock fail to teach maintaining resource attribute rules for adding a resource tag to resources of the plurality of different network-based services that satisfy resource metadata selection criteria for resource tagging, wherein the resource attribute rules indicate the resource tag to be added.

Examiner respectfully disagrees.
In particular, Whitlock [0004] discloses a set of conditions (resource attributes rules) used for tagging network resources that are maintained in the form of resource tagging profiles. Attributes/metadata of network resources are compared to the resource attribute rules established in each profile. An appropriate tagging profile is selected and applied to nodes/assets in an information technology network by determining one or more nodes/assets in the information technology network that satisfy one or more conditions of the set of conditions (attributes of assets that match/satisfy the resource attribute rules). The one or more tags are associated with the nodes that satisfy the one or more conditions. Therefore, Whitlock discloses “maintaining resource attribute rules for adding a resource tag to resources of the plurality of different network-based services that satisfy resource metadata selection criteria for resource tagging”.
Furthermore, Whitlock, [0069] discloses a "tag set" refers to a category (or set) of one or more tags that are interrelated, whereas a tag itself refers to a particular characteristic/attribute (or tag) within a tag set. For example, and as shown in screenshot 800, tag set display 810 is named "location" and refers to tags that are interrelated to each other because the tags each indicate an asset's location. Tags 812 within the tag set display 810 include specific tags for "New York", "Portland", and "Tokyo". When a particular tag set is selected for management (e.g., by selecting the arrow 814 that expands a given tag set selection), the tags within the tag set are displayed along with a tag addition area 816 for adding one or more additional tags to the tag set. Therefore, when a resource attribute satisfies the resource attribute rules for an attribute’s location, (i.e. "New York", "Portland", and "Tokyo"), the appropriate location tag is selected and applied to the resource. Thus, Whitlock discloses “wherein the resource attribute rules indicate the resource tag to be added and wherein the resource metadata selection criteria comprise one or more resource attributes”.

Argument # 2: (Summary of pages 9-10 – Examiner emphasis – Bold)

	Applicant urges that the cited portions of Whitlock fail to teach determining whether resource metadata, that is maintained for the new resource, identifies that the new resource has the one or more resource attributes that are included as part of the resource metadata selection criteria. 

Response:

Examiner respectfully disagrees.
In [0061] Whitlock discloses the detection of a new node/resource. For example, in certain embodiments, certain attributes of the new node are automatically detected (e.g., by the compliance and configuration control tool, which automatically harvests certain system-level data concerning the new node and sends it to an asset manager application for system tag assignments). Using the detected information, one or more tags (e.g., from a system tag set) are automatically mapped or associated with the node. The tags are applied by applying one or more preset and automatically applied tagging profiles (discussed in more detail below) to the new node, each tagging profile comprising a set of one or more conditions that, if satisfied by the new node, cause the new node to be associated with one or more respective tags of the tagging profile. Therefore, Whitlock discloses “determining whether resource metadata, that is maintained for the new resource (data/attributes of new node/resource), identifies that the new resource has the one or more resource attributes that are included as part of the resource metadata selection criteria” (if the attribute of the new node satisfies a resource tagging profile attribute, it causes the new node to be associated with one or more respective tags of the tagging profile). Thus, Whitlock discloses “determining whether resource metadata, that is maintained for the new resource, identifies that the new resource has the one or more resource attributes that are included as part of the resource metadata selection criteria” as claimed.



Argument # 3: (Summary of pages 10 – Examiner emphasis – Bold)
Applicant argues that the cited portions of Whitlock fail to teach in response to a determination that the resource metadata identifies that the new resource has the one or more resource attributes, applying the resource tag to the new resource, wherein the applied resource tag is maintained as part of the resource metadata for the new resource.

Response:
Examiner respectfully disagrees.
In particular, see detailed responses to arguments 1 and 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-25,29-32 and 36-39 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Whitlock et al. (US 2013/0054601 A1).

Regarding claim 22, Whitlock discloses a system (Whitlock [Abstract], discloses systems for managing and classifying assets in an information technology ("IT") environment using a tag-based approach),
a plurality of compute nodes implementing a plurality of different network-based services (a database server/service, directory server/service, file server/service, or network device) (Whitlock [0005], discloses nodes in a computer network are monitored. The nodes in this network implement plurality of different network-based services such as one or more of a database server, directory server, file server, or network device; [0038], assets are also referred to as "nodes". The IT assets (or nodes) can comprise, for example, servers, desktops, directory servers, hypervisors, databases, middleware applications, network devices, virtual infrastructures, and/or other such assets),
 wherein a plurality of respective resources is implemented at the plurality of different network-based services for a plurality of clients (computing devices 220, 222, 230, 232/network clients) of the provider network (Information technology network) (Whitlock [0005], discloses nodes in a computer network implement plurality of different network-based services such as one or more of a database server, directory server, file server, or network device; [0038], assets are also referred to as "nodes". The IT assets (or nodes) can comprise, for example, servers, desktops, directory servers, hypervisors, databases, middleware applications, network devices, virtual infrastructures, and/or other such assets; fig. 2, [0033], discloses computing devices 220, 222, 230, 232 are not limited to traditional personal computers but can comprise other computing hardware configured to connect to and used by plurality to communicate with a network 212 (e.g., smart phones or other mobile computing devices, servers, network devices, dedicated devices, and the like; [0081] at 2414, the tagging profile is applied to nodes in an information technology network by determining one or more nodes in the information technology network that satisfy the set of conditions),
one or more computing devices (smart phones or other mobile computing devices, servers, network devices, dedicated devices) comprising respective processors (Whitlock, fig. 2 &3, [0033], discloses computing devices 220, 222, 230, 232 are not limited to traditional personal computers but can comprise other computing hardware configured to connect to and used by plurality to communicate with a network 212 (e.g., smart phones or other mobile computing devices, servers, network devices, dedicated devices, and the like; [0035] fig. 3, networked computing devices 320, 322, 330, 332 can be, for example, computers running a browser or other software connected to a network 312. As above, the computing devices 320, 322, 330, 332 can have computer architectures as shown in FIG. 1 and discussed above. The computing devices 320, 322, 330, 332 are not limited to traditional personal computers but can comprise other computing hardware configured to connect to and communicate with a network 312 (e.g., smart phones or other mobile computing devices, servers, network devices, dedicated devices, and the like; [0036] computing devices 320, 322 are configured to communicate directly with computing devices 330, 332 via the network 312) and
 memories storing program instructions (browser or other software) for a resource tag service of the plurality of different network-based services that when executed on or across the one or more respective processors, cause the one or more respective processors (smart phones or other mobile computing devices, servers) to (Whitlock, [0035], fig. 3, networked computing devices 320, 322, 330, 332 can be, for example, computers running a browser or other software connected to a network 312. The computing devices 320, 322, 330, 332 each include processors that read instructions from their respective memories. The devices are not limited to traditional personal computers but can comprise other computing hardware configured to connect to and communicate with a network 312 (e.g., smart phones or other mobile computing devices, servers, network devices, dedicated devices, and the like; [0005], discloses nodes in a computer network are monitored. The nodes in this network implement plurality of different network-based services such as one or more of a database server/service, directory server/service, file server/service, or network device):
maintain resource attribute rules (i.e., set of conditions) for adding a resource tag (tagging profiles/tagging conditions) to resources of the plurality of different network-based services that satisfy resource metadata selection criteria (tagging conditions) for resource tagging (Whitlock [0004] discloses the creation of tagging profiles that define a set for conditions that nodes must satisfy before a tag can be associated with the node/asset; [0051] discloses a search performed across multiple fields in the asset database and/or files storing information about the assets (e.g., across all fields and/or files) and not just a particular type of field or file. The search is limited to a subset or just one field of a database or file of a file system. The search is performed only on fields storing information for the attributes that are displayed in the selection information pane (e.g., pane 414) and/or on another subset of fields, such as fields storing data for one or more of a host name, IP address, or tag; [0064], the set of conditions can comprise a first condition specifying a first node property and a second condition specifying a second node property (e.g., the conditions can be received via user input, such as through a tagging profiles interface, an example of which is discussed below with reference to fig. 12). In general, the set of conditions specifies a set of one or more conditions that must be satisfied by a node before the node is assigned a tag associated with the tagging profile (e.g., by the node satisfying one of the specified conditions in the set, or all of the conditions specified in the set)),
wherein the resource attribute rules (location tag rule indicates the location of the asset that is tagged) indicate the resource tag to be added (Whitlock [0004], [0064], [0069] screenshot 800, tag set display 810 is named "location" and refers to tags that are interrelated to each other because the tags each indicate an asset's location. Tags 812 within the tag set display 810 include specific tags for "New York", "Portland", and "Tokyo". When a particular tag set is selected for management (e.g., by selecting the arrow 814 that expands a given tag set selection), the tags within the tag set are displayed along with a tag addition area 816 for adding one or more additional tags to the tag set. The tag set display 810 also includes a counter 818 showing the number of tags associated with the tag set) and
wherein the resource metadata selection criteria (compliance and configuration control tool) comprise one or more resource attributes (harvests certain system-level data) (Whitlock [0061] certain attributes of the new node are automatically detected (e.g., by the compliance and configuration control tool, which automatically harvests certain system-level data concerning the new node and sends it to an asset manager application for system tag assignments); 
receive an indication of a new resource (new node/asset) implemented at one of the plurality of different network-based services (the nodes comprise one or more of a database server, directory server, file server, network device, or virtual infrastructure) (Whitlock [0059] at 2210, nodes in a computer network are monitored (e.g., using a compliance and configuration control tool, such as Tripwire Enterprise). In particular implementations, the nodes comprise one or more of a database server, directory server, file server, network device, or virtual infrastructure; [0060] at 2212, a new node/asset in the computer network is detected (e.g., by the configuration and configuration control tool; [0061] certain attributes of the new node are automatically detected (e.g., by the compliance and configuration control tool, which automatically harvests certain system-level data concerning the new node and sends it to an asset manager application for system tag assignments);
determine whether resource metadata, that is maintained for the new resource, identifies that the new resource has the one or more resource attributes that are included as part of the resource metadata selection criteria (Whitlock [0061] At 2214, the new node is associated with one or more tags. In certain embodiments, this association is performed upon detecting the new node and without user initiation (e.g., the associated is performed automatically). For example, in certain embodiments, certain attributes of the new node are automatically detected (e.g., by the compliance and configuration control tool, which automatically harvests certain system-level data concerning the new node and sends it to an asset manager application for system tag assignments). Using the detected information, one or more tags (e.g., from a system tag set) are automatically mapped or associated with the node. In other embodiments, the tags are applied by applying one or more preset and automatically applied tagging profiles to the new node, each tagging profile comprising a set of one or more conditions that, if satisfied by the new node, cause the new node to be associated with one or more respective tags of the tagging profile. [0081] at 2414, the tagging profile is applied to nodes in an information technology network by determining one or more nodes in the information technology network that satisfy the set of conditions. For example, one or more databases and/or file systems that are maintained and that include asset information for the assets in the IT environment can be searched for nodes having properties that satisfy the specified set of conditions. Any of a variety of searching options can be used (e.g., as discussed above with respect to fig. 21; [0051] the search is performed across multiple fields in the asset database and/or files storing information about the assets (e.g., across all fields and/or files) and not just a particular type of field or file. The search is limited to a subset or just one field of a database or file of a file system. For example, in certain embodiments, the search is performed only on fields storing information for the attributes that are displayed in the selection information pane (e.g., pane 414) and/or on another subset of fields, such as fields storing data for one or more of a host name, IP address, or tag);
in response to a determination that the resource metadata identifies that the new resource has the one or more resource attributes (Whitlock [0061] At 2214, the new node is associated with one or more tags. In certain embodiments, this association is performed upon detecting the new node and without user initiation (e.g., the associated is performed automatically). For example, in certain embodiments, certain attributes of the new node are automatically detected (e.g., by the compliance and configuration control tool, which automatically harvests certain system-level data concerning the new node and sends it to an asset manager application for system tag assignments). Using the detected information, one or more tags (e.g., from a system tag set) are automatically mapped or associated with the node. In other embodiments, the tags are applied by applying one or more preset and automatically applied tagging profiles (discussed in more detail below) to the new node, each tagging profile comprising a set of one or more conditions that, if satisfied by the new node, cause the new node to be associated with one or more respective tags of the tagging profile. [0081] at 2414, the tagging profile is applied to nodes in an information technology network by determining one or more nodes in the information technology network that satisfy the set of conditions. For example, one or more databases and/or file systems that are maintained and that include asset information for the assets in the IT environment can be searched for nodes having properties that satisfy the specified set of conditions. Any of a variety of searching options can be used (e.g., as discussed above with respect to fig. 21; [0082] at 2416, the one or more tags are associated with the nodes that satisfy the one or more conditions of the set of conditions. For example, in certain embodiments, the tag is a keyword or term (e.g., a non-hierarchical keyword or term) that is assigned to a respective matching node (e.g., as metadata or as a field in a database storing nodal information for the information technology network), thereby associating the tag with the one or more respective nodes),
 apply the resource tag to the new resource, wherein the applied resource tag is maintained as part of the resource metadata for the new resource (Whitlock [0061] certain attributes of the new node/asset are automatically detected (e.g., by the compliance and configuration control tool, which automatically harvests certain system-level data concerning the new node and sends it to an asset manager application for system tag assignments). Using the detected information, one or more tags (e.g., from a system tag set) are automatically mapped or associated with the node. The tags are applied by applying one or more preset and automatically applied tagging profiles to the new node, each tagging profile comprising a set of one or more conditions that, if satisfied by the new node, cause the new node to be associated with one or more respective tags of the tagging profile; [0082] at 2416, the one or more tags are associated with the nodes that satisfy the one or more conditions of the set of conditions. For example, in certain embodiments, the tag is a keyword or term (e.g., a non-hierarchical keyword or term) that is assigned to a respective matching node (e.g., as metadata or as a field in a database storing nodal information for the information technology network), thereby associating the tag with the one or more respective nodes).

Regarding claim 23, Whitlock disclose the system of claim 22, explicitly disclose wherein the resource tag service is further configured to: receive a tagging request including the resource metadata selection criteria (Whitlock [0006] discloses systems for managing and classifying assets in an information technology ("IT") environment using a tag-based approach receives a filter request specifying a keyword or that that can be used to match multiple assets information stored in the information technology environment. The keyword or tag is matched to multiple assets in the information technology environment. A list of assets matching the keyword or tag is displayed in a second portion of the screen distinct from the first portion; [0046] Filtering assets by tags and/or keywords allows a user to quickly obtain information about nodes; and by applying particular tags to a node, the node can easily be scoped to a specific monitoring/compliance process in a compliance and configuration control tool. For example, FIG. 6 is a screenshot 600 of a user using a keyword search together with a selection from the system tag sets group of tags to identify one or more nodes meeting the identified criteria. In [0047] fig. 6 are the asset list pane 412 and the selection information pane 414 showing the results of the search performed according to the criteria designated in the filter request selection area 614. Screenshot 600, the asset list pane 412 shows a single result for the search criteria as well as the specifics of the identified node in the selection information pane 414. Further, one or more counters are displayed in the asset filter pane 410 that indicate the number of matching nodes associated with the displayed tags, thus providing a dynamically updated indication of how many nodes match the requested filter criteria. For example, in FIG. 6, counter 618 indicates that "1" node tagged with the Microsoft SQL Server 2008 tag matches the filter request).

Regarding claim 24, Whitlock disclose the system of claim 22 disclose wherein the resource tag service is further configured to: receive a request (clicking the “x” to the left of the tag or tag sets) to remove (delete) at least one other resource tag from the resource tag (Whitlock, fig. 8, [0069] deleting a tag or tag sets can be accomplished by clicking the "x" to the left of the tag or tag sets. When finished, a user can exit the tag set management interface by selecting the close button in the lower right of the screen; Fig.9, [0071] The tag editing interface can also be used to remove tags from selected assets; A user can make changes by clicking on the checkbox to either apply the tag (changing the checkbox to include a checkmark) or remove a tag (changing the checkbox to an empty checkbox);
determine whether the resource metadata satisfies resource metadata removal criteria; (Whitlock fig. 9, [0071] discloses a tag editing interface allows a user to choose which tags should be applied to the selected assets. The tag editing interface can also be used to remove tags from selected assets; [0077] discloses a process of either adding or removing tag(s) from a node(s)/asset(s) when the node/asset satisfies an adding or removal condition. For example, the tag "Portland" in the tag set "location" and the tag "finance" in the tag set "owner" will be applied when the conditions for the tagging profile "finance nodes" are satisfied. Thus, node(s)/asset(s) without the attributes of “Portland” and “Finance” meet the condition for removal of such tags from the node(s)/asset(s). Tags can be added or removed by either selecting the appropriate check box from the available tags display 1330 or by selecting the "x" button for a tag on the selected tags display 1332. After choosing the tags that should be applied, a user can click a "save" button 1340 in the lower right of the screen 1312; [0085] the saved filter interface 1600 includes a "filter by this criteria" display 1612 that shows the selected criteria by which filtering is to be performed. As can be seen, a user can modify the filtering criteria by either selecting or deselecting the checkboxes associated with each tag or by selecting to remove a criteria from the filter by clicking an "x" on the "filter by this criteria" display 1612) and
in response to a determination that the resource metadata satisfies the resource metadata removal criteria (Whitlock [0077] discloses a process of either adding or removing tag(s) from a node(s)/asset(s) when the node/asset satisfies an adding or removal condition. For example, the tag "Portland" in the tag set "location" and the tag "finance" in the tag set "owner" will be applied when the conditions for the tagging profile "finance nodes" are satisfied. Thus, node(s)/asset(s) without the attributes of “Portland” and “Finance” meet the condition for removal of such tags from the node(s)/asset(s). Tags can be added or removed by either selecting the appropriate check box from the available tags display 1330 or by selecting the "x" button for a tag on the selected tags display 1332. After choosing the tags that should be applied, a user can click a "save" button 1340 in the lower right of the screen 1312; [0085] the saved filter interface 1600 includes a "filter by this criteria" display 1612 that shows the selected criteria by which filtering is to be performed. As can be seen, a user can modify the filtering criteria by either selecting or deselecting the checkboxes associated with each tag or by selecting to remove a criteria from the filter by clicking an "x" on the "filter by this criteria" display 1612);
remove the at least one other resource tag from the resource metadata (Whitlock [0077] discloses a process of either adding or removing tag(s) from a node(s)/asset(s) when the node/asset satisfies an adding or removal condition. For example, the tag "Portland" in the tag set "location" and the tag "finance" in the tag set "owner" will be applied when the conditions for the tagging profile "Finance nodes" are satisfied. Thus, node(s)/asset(s) without the attributes of “Portland” and “Finance” meet the condition for removal of such tags from the node(s)/asset(s) and the “Portland tag” and “Finance tag” will be removed from such node(s)/asset(s). Tags can be added or removed by either selecting the appropriate check box from the available tags display 1330 or by selecting the "x" button for a tag on the selected tags display 1332. After choosing the tags that should be applied, a user can click a "save" button 1340 in the lower right of the screen 1312; [0085] the saved filter interface 1600 includes a "filter by this criteria" display 1612 that shows the selected criteria by which filtering is to be performed. As can be seen, a user can modify the filtering criteria by either selecting or deselecting the checkboxes associated with each tag or by selecting to remove a criteria from the filter by clicking an "x" on the "filter by this criteria" display 1612).



Regarding claim 25, Whitlock discloses the system of claim 22, wherein the resource tag service is further configured to (Whitlock [0003] discloses systems for managing and classifying assets/resources in an information technology ("IT") environment using a tag-based approach);
after applying the resource tag to the new resource (Whitlock [0007]  the act of applying a tagging profile comprises assigning the tag associated with the tagging profile to one or more nodes of the nodes in the information technology network that satisfy the set of conditions specified in the tagging profile, thereby generating a tagged set of nodes; [0060] at 2212, a new node in the computer network is detected (e.g., by the configuration and configuration control tool; [0061] at 2214, the new node is associated with one or more tags);
modify (modifying a filter) the resource metadata selection criteria (Whitlock [0074] discloses a user can create a new profile (by selecting "new profile" button 1120), edit an existing profile (by selecting "edit profile" button 1122), delete a profile (by selecting "delete profile" button 1124), or run the selected profile (by selecting "run profile now" button 1126; [0085] fig. 16 is a screenshot of an exemplary saved filter interface 1600 where a user can name the filter/selection criteria, refine/modify it, and then save the filter. In particular, the saved filter interface 1600 includes an available tag display 1610 of the available tags, which are expandable to show the particular tags associated with each tag sets. Additionally, the saved filter interface 1600 includes a "filter by this criteria" display 1612 that shows the selected criteria by which filtering is to be performed. As can be seen, a user can modify the filtering criteria by either selecting or deselecting the checkboxes associated with each tag or by selecting to remove a criteria from the filter by clicking an "x" on the "filter by this criteria" display 1612);
determine whether the resource metadata maintained for the new resource satisfies the modified resource metadata selection criteria (Whitlock [0047], fig. 6 discloses an asset list pane 412 and the selection information pane 414 showing the results of the search performed according to the criteria designated in the filter request selection area 614. For example, in the illustrated screenshot 600, the asset list pane 412 shows a single result for the search criteria as well as the specifics of the identified node in the selection information pane 414. Further, in some embodiments, one or more counters are displayed in the asset filter pane 410 that indicate the number of matching nodes associated with the displayed tags, thus providing a dynamically updated indication of how many nodes match the requested filter criteria. For example, in fig. 6, counter 618 indicates that "1" node tagged with the Microsoft SQL Server 2008 tag matches the filter request. Therefore, both the selection criteria and the indication of how many nodes match/satisfy the requested filter criteria are dynamically updated); and
in response to a determination that the resource metadata does not satisfy the modified resource metadata selection criteria (Whitlock [0047], fig. 6, discloses a dynamic search to identify how many nodes/assets match/satisfy the filtering/selection criteria. For example, in fig. 6, discloses the result of the search in which counter 618 indicates that "1" node tagged with the Microsoft SQL Server 2008 tag matches the filter request. Therefore, the rest of the nodes do not satisfy the search/selection criteria and any tag indicating a match with the search criteria will be removed from the rest of the nodes/assets. The dynamic search of which nodes satisfy the filter/selection criteria is used to accommodate the dynamic update of a filter/selection criteria);
remove the resource tag from the resource metadata (Whitlock [0047], fig. 6, discloses a dynamic search to identify how many nodes/assets match/satisfy the filtering/selection criteria. For example, in fig. 6, discloses the result of the search in which counter 618 indicates that "1" node tagged with the Microsoft SQL Server 2008 tag matches the filter request. Therefore, the rest of the nodes do not satisfy the search/selection criteria and any tag indicating a match with the search criteria will be removed from the rest of the nodes/assets. The dynamic search of which nodes satisfy the filter/selection criteria is used to accommodate the dynamic update of a filter/selection criteria; [0071], fig. 9, The tag editing interface allows a user to choose which tags should be applied to the selected assets. The tag editing interface can also be used to remove tags from selected assets; A user can make changes by clicking on the checkbox to either apply the tag (changing the checkbox to include a checkmark) or remove a tag (changing the checkbox to an empty checkbox). In the illustrated embodiment, two assets are selected for having their tags edited ("172.20.1.105" and "81356-02k8-2.qa.tripwire.com"), but the user can modify the tags for a single one of the assets simply by removing the other asset from the selection information pane 414 (e.g., by selecting the "x" adjacent to the asset). In the illustrated embodiment, changes are applied when the user clicks either a "close" button 930 or "close and clear selected" button 932, the difference being that the "close" button simply closes the tag editing interface 900, whereas the "close and clear selected" button closes the tag drawer and also clears the selected assets from the selection information pane 414).
Regarding claim(s) 29-32, see similar rejections of claim(s) 22-25, respectively, where the method is taught by the system. 
Regarding claim(s) 36-39, see similar rejections of claim(s) 22-25, respectively, where the medium is taught by the system. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 26,28,33,35 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlock et al. (US 2013/0054601 A1), in view of Brandwine et al. (US 2014/0207861 A1).

Regarding claim 26, Whitlock discloses the system of claim 22, but did not explicitly disclose wherein the indication of the new resource is included in a request received from a client (receiving request from a user).
Brandwine discloses wherein the indication of the new resource is included in a request received from a client (Brandwine, [0017] discloses that when a request (e.g., an API request) to add a tag to a resource is received from a user, the system can evaluate the access control list associated with the tag and determine whether the user is allowed to assign the tag to the resource).
One of ordinary skill would have been motivated to combine Whitlock and Brandwine because both teachings are from the same field of endeavor with respect to the use of tags to manage network-based resources.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Brandwine into the method by Whitlock, thereby providing security and access control for resources based on access rights that are assigned to each user, Brandwine, [0017]. 

Regarding claim 28, Whitlock discloses the system of claim 22, but did not explicitly disclose wherein the resource tag is a key-value pair.
Brandwine discloses wherein the resource tag is a key-value pair (Brandwine, [0015] each tag in the computing environment can comprise a freeform character string that specifies a key and value (e.g., a key-value pair) that is associated with a particular resource. For example, rather than selecting from a predefined set of keys or values, the user may tag a computing resource with a character string of any format that specifies any arbitrary key and value).
The motivation to combine is similar to that of claim 26.

Regarding claim(s) 33 and 35, see similar rejections of claim(s) 26 and 28, respectively, where the method is taught by the system. 
Regarding claim(s) 40, see similar rejections of claim(s) 26, where the medium is taught by the system. 

Claim(s) 27,34 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Whitlock et al. (US 2013/0054601 A1), in view of in view of Eberlein et al. (US 2012/0158966 A1).

Regarding claim 27, Whitlock discloses the system of claim 22, but did not explicitly disclose wherein the indication of the new resource is included in a registration message from the one of the plurality of different network-based services, and wherein the registration message includes the resource metadata selection criteria.
	Eberlein discloses wherein the indication of the new resource is included in a registration message from the one of the plurality of different network-based services (Eberlein [0027] whenever a new shared resource 114 is connected to a networked solution 104 (indication of the new resource) that is to be made available to other networked solutions 104, the discovery component 204 can send an announcement message (registration message) to the landscape directory 116 with the shared resource type and capabilities to register the shared resource 114 there. This set of information can define the relevance of a shared resource 114 to other networked solutions 104. When a new networked solution 104 is added to a customer system landscape 100, the discovery component 204 can connect to the landscape directory 116 to request a list of available shared resources 114 that are required for needs of a business application 212 of the networked solution 104. In this request, the relevant shared resource types and capabilities can be passed to filter the available list of shared resources 114 to find those shared resources 114 that match the business requirements),
wherein the registration message includes the resource metadata selection criteria (Eberlein [0027] whenever a new shared resource 114 is connected to a networked solution 104 that is to be made available to other networked solutions 104, the discovery component 204 can send an announcement message to the landscape directory 116 with the shared resource type and capabilities to register the shared resource 114 there. This set of information can define the relevance of a shared resource 114 to other networked solutions 104. When a new networked solution 104 is added to a customer system landscape 100, the discovery component 204 can connect to the landscape directory 116 to request a list of available shared resources 114 that are required for needs of a business application 212 of the networked solution 104. In this request, the relevant shared resource types and capabilities can be passed to filter (registration message includes the resource metadata selection criteria) the available list of shared resources 114 to find those shared resources 114 that match the business requirements).
One of ordinary skills would have been motivated to combine Whitlock and Eberlein are analogous because these teachings are from the same field of endeavor with respect to managing network resources.
Therefore, before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Eberlein into the method by Whitlock, thereby providing networked solution that can include an externally provided application that requires one or more local shared resources of a client machine accessing one of the plurality of tenants, Eberlein [0004].

Regarding claim(s) 34, see similar rejections of claim(s) 27, where the method is taught by the system. 
Regarding claim(s) 41, see similar rejections of claim(s) 27, where the medium is taught by the system. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following publications show the state of the art related to the use of tags to identify network resources and management of the tags based on pre-defined policies.
Rekimoto 	(US 2007/0233715 A1)
Augenstein et al. (US 2010/0293270 A1)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        
/Chris Parry/Supervisory Patent Examiner, Art Unit 2451